Citation Nr: 1506596	
Decision Date: 02/12/15    Archive Date: 02/18/15

DOCKET NO.  02-10 896	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for a respiratory condition, to include allergic rhinitis and sinusitis.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Steve Ginski, Associate Counsel.

INTRODUCTION

The Veteran served on active duty from May 1988 to May 1992.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a July 2000 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  

In June 2003, the Veteran testified during a Board hearing held at the RO.  A transcript of the hearing is associated with the claims file.   
      
In July 2013, the Board remanded this matter to obtain an addendum opinion to a January 2013 VA examination and opinion.  As the requested development has been completed, no further actions to ensure compliance with the remand directives are required.  Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  


FINDINGS OF FACT

1.  The Veteran had allergic rhinitis prior to entrance onto active service which was noted on a medical examination report at the time of entrance into active service.  

2.  There was no permanent increase in disability of the Veteran's preexisting allergic rhinitis during active service.  


CONCLUSION OF LAW

The criteria for service connection or service aggravation for a respiratory disorder, to include allergic rhinitis, have not been met.  38 U.S.C.A. §§ 1110, 1111, 1131, 1153, 1154(a), 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.306 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See e.g. 38 U.S.C.A. §§ 5103, 5103A (West 2014) and 38 C.F.R. § 3.159 (2014).  VA provided adequate notice in letters sent to the Veteran in October 2001, August 2007, and August 2010.

Next, VA has a duty to assist the claimant in the development of the claim. This duty includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  
      
The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has obtained service and VA treatment records as well as Social Security Administration treatment records.  Also, VA afforded the Veteran relevant examinations and opinions in November 2001, November 2004, August 2009, December 2009, September 2010, November 2011, August 2012, January 2013, and September 2013.  The January and September 2013 examination and opinion describe the Veteran's respiratory condition, take into consideration the relevant history, and provide an adequate rationale for the conclusions reached.  Additional explanation is appropriately found in the merits section of the instant document.  See Stefl v. Nicholson, 21 Vet. App. 120, 123-24 (2007).  

II. Service Connection 

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303(a) (2014).  "To establish a right to compensation for a present disability, a Veteran must show:  "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"- the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

The Board finds that the Veteran's sinus condition was noted on entry to service, and thus, the presumption of soundness does not apply.  In the Veteran's February 1988 Report of Medical History in his entry examination, pre-existing ear and nose issues, and recurring congestion in the sinuses were noted.  A veteran will be considered to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable (obvious or manifest) evidence demonstrates that an injury or disease existed prior thereto. See 38 U.S.C.A. §§ 1111, 1132 (West 2014); 38 C.F.R. § 3.304(b) (2014).

Cases, like this one, in which the condition is noted on entrance, are governed by the presumption of aggravation contained in 38 U.S.C. § 1153 (as opposed to that applicable under 38 U.S.C. § 1111 where the complained of condition was not noted on entrance into service).  This statute provides that a pre-existing injury or disease will be considered to have been aggravated by active service where there is an increase in disability during such service, unless clear and unmistakable evidence shows that the increase in disability is due to the natural progress of the disease. See 38 U.S.C.A. § 1153 (West 2014); 38 C.F.R. § 3.306 (2014).

A pre-existing disease or injury will be presumed to have been aggravated by service only if the evidence shows that the underlying disability underwent an increase in severity; the occurrence of symptoms, in the absence of an increase in the underlying severity, does not constitute aggravation of the disability. See Davis v. Principi, 276 F.3d 1341, 1345 (Fed. Cir. 2002); 38 C.F.R. § 3.306(a) (2014). 

Aggravation is characterized by an increase in the severity of a disability during service, and a finding of aggravation is not appropriate in cases where the evidence specifically shows that the increase is due to the natural progress of the disease. Furthermore, temporary or intermittent flare-ups of a pre-existing disease during service are not sufficient to be considered aggravation of the disease unless the underlying condition, as contrasted to symptoms, worsens.  See Jensen v. Brown, 4 Vet. App. 304, 306 -07 (1993); Hunt v. Derwinski, 1 Vet. App. 292 (1991).

As the Veteran' sinus condition was noted on entrance to active service, the presumption of soundness does not apply.  Therefore, the issue before the Board is whether there was an increase in disability during such service; if so, the pre-existing disability will be considered to have been aggravated by military service unless there is a specific finding that the increase in disability is due to the natural progress of the disease, and this specific finding must be supported by clear and unmistakable evidence.  See 38 U.S.C.A. § 1153 (West 2014); 38 C.F.R. § 3.306(a) (2014).  

First, the Board considers this matter to be a claim for service connection for a respiratory disorder.  In Clemons v. Shinseki, 23 Vet. App. 1 (2009), the United States Court of Appeals for Veterans Claims (Court) held that when a claimant makes a claim, he is seeking service connection for symptoms regardless of how those symptoms are diagnosed or labeled, and that a lay claimant generally lacks the expertise to identify the specific ailment associated with the symptoms. Thus, although the RO has adjudicated the Veteran's claim as entitlement to service connection for sinusitis, the issue on appeal encompasses a claim for service connection for an underlying respiratory condition, regardless of how it is diagnosed.  

Turning to the Veteran's service treatment records, his entry examination in February 1988 contained a description of "congestion in sinuses" once every 6 months.  The description mentioned that the Veteran only received antibiotics once per year.  A June 1988 treatment note documents the Veteran's diagnosis of an upper respiratory infection.  In June 1989 the Veteran presented seeking treatment, having experienced nasal symptoms diagnosed as "sinusitis" for the 3 previous days.  In his March 1992 examination for separation from active service, the Veteran informed the examiner that he had sinusitis two to three times every year but that he treated the condition with over the counter medication and heals well.  Once per year, the Veteran took antibiotics for the condition.     

The record contains no treatment records for a respiratory condition in the intervening years between the Veteran's separation from service in 1992 and when he filed his claim for sinusitis in February 2000.  

After he filed his claim, the Veteran underwent a QTC examination in November 2001.  Upon examination, the examiner opined that the Veteran "had suffered from chronic sinusitis since childhood," which was reported to have "interfered with breathing through the nose."  The Veteran denied thick, foul-smelling, yellow discharge.  Physical examination revealed increased inflammation of the bilateral inferior nasal turbinates with clear rhinorrhea.  X-ray findings were "consistent with chronic sinusitis and also potential mucus retention cyst or papilloma in the left maxillary sinus."  Accordingly, the examiner's diagnosis was radiologic evidence of chronic sinusitis, as well as mucus retention cysts versus papilloma in the left maxillary sinus.  The examiner provided no nexus opinion in this exam.  

Subsequently, the Veteran provided testimony at a BVA hearing in June 2003.  The Veteran reported that he did have a sinus condition before service and that he would have problems "a couple times a year."  He alleged that he did not have headaches or pressure behind his eyes until during service.  Regarding treatment during service, the Veteran testified that he would take issued antihistamines to treat his sinus condition and that these medications would lessen the symptoms.  Also, the Veteran stated that post-service, he has three to four sinus problems with headaches, pressure behind the eyes, and drainage from his ears.  Finally, the Veteran said that he had been self-medicating with over the counter medication to treat his sinus condition during the intervening years between service and the filing of his claim.  

VA afforded the Veteran another examination in November 2004.  The Veteran reported a post nasal drip that occurred "year-round."  A nasal examination revealed a mildly deviated septum to the left that was not obstructing.  There were no polyps or purulence.  Facial bones were non-tender.  His turbinates were mildly enlarged with mild pale discoloration.  The examiner diagnosed him with allergic rhinitis and mild chronic sinusitis.  He further commented that the chronic sinusitis was not a significant problem and had not worsened since military duty or discharge.  

In another VA examination in August 2009, the examiner reached an impression of mild allergic rhinitis.  Noting the absence of x-rays or any significant history suggesting sinus disease, the examiner provided that he had "no reason to believe that [the Veteran] [had] chronic sinusitis" and that any diagnosis would be speculative.  He then noted some evidence that a sinus condition existed during the Veteran's childhood and early adult life prior to entering service.  The examiner did not discuss the November 2001 or November 2004 examinations, which did contain x-ray imaging tests.  Subsequently, in a December 2009 addendum opinion, the examiner concluded that the Veteran's "condition of mild chronic sinusitis [had] existed ... since childhood."  However, the examiner noted that the Veteran did not seem to have difficulty with any sinusitis at that time and during service, noting that the Veteran relied on decongestants during service to treat any sinus problem.  The Board then remanded the matter for another opinion because the examiner failed to adequately provide a rationale for his conclusion that the Veteran's sinus condition preexisted military service.  

VA afforded yet another examination to the Veteran in September 2010.  The Veteran complained of clear to white post nasal drainage with occasional rhinorrhea.  The Veteran denied a history of frequent sinus infection and reported that he had not had a sinus infection in "years" and rarely visited a doctor.  The Veteran also reported a history of pressure behind his right eye but denied headaches or facial pain or pressure.  He further reported that he treated with over the counter medication.  Physical examination revealed a straight nasal dorsum, septal deviation, edematous turbinates with clear rhinorrhea.  There were no masses, polyps or purulence.  The examiner reached an impression of allergic rhinitis but provided no nexus opinion.  

The Veteran presented for another VA examination in November 2011, where he was diagnosed with vasomotor rhinitis, not allergic rhinitis or chronic sinusitis.  Noting the 2001 sinus x-ray, the examiner opined that the Veteran's symptoms are not characteristic of sinusitis and that the x-ray findings occur commonly in normal individuals with no sinus complaints.  He also commented on the lack of purulent rhinorrhea.  In an August 2012 addendum opinion, the examiner explained that the Veteran's vasomotor rhinitis was a lifelong complaint of the Veteran.  When asked to provide an opinion as to whether the Veteran's rhinitis increased in severity beyond its normal progression during military service, the examiner provided that "in general it did not progress in severity during his military service."  The Board remanded the matter yet again in November 2012 for further development on the issue of whether the Veteran had a preexisting sinus disorder.  

In the January 2013 VA examination, the examiner noted the history of diagnoses of allergic rhinitis and chronic sinusitis, as well as the history of a deviated nasal septum.  The examiner took an extensive history via interview with the Veteran as well as review of the claims file.  From this history the examiner noted the years of yard work during the Veteran's childhood and the fact that the Veteran "now does principally yard work" post-service.  Current nasal symptoms were constant post-nasal drainage, nasal congestion, headaches relieved by pressing on eyes.  The Veteran denied a history of frequent sinus infections or purulent nasal discharge.  

Regarding current diagnoses, the examiner diagnosed the Veteran with rhinitis and deviated nasal septum.  However, the examiner opined that it was not clear from the Veteran's past history or current symptoms and examination that he had or previously had chronic or recurrent acute sinusitis.  The examiner, instead, opined that the Veteran had mild allergic rhinitis that preexisted service.  Particularly, the examiner explained that allergic rhinitis begins "after sensitization to airborne allergens [many of which are found in the Veteran's home town]."  As a result, congestion, sneezing, rhinorrhea, ocular and pharyngeal pruritus recurs as a result of exposed to those local allergens.  Concluding his rationale, the examiner stated that the Veteran's symptoms were because the Veteran was "being continually exposed to the same allergens since he ha[d] moved back" to his home town.  

The examiner explained that the Veteran's record does not support a diagnosis of chronic or recurrent acute sinusitis because his baseline symptoms of rhinorrhea, post-nasal drip, and nasal congestion persist now that the Veteran had returned to his hometown.  The examiner consequently concluded that the Veteran's nasal disorder, allergic rhinitis, pre-existed active military service.  The examiner further concluded that the Veteran's current condition did not increase in severity during service because the Veteran had stated that he had treated himself with antihistamines and decongestants during service because the severity of his symptoms were mild.  Additionally, the respiratory symptoms did not intensify during service.  

The Board remanded the matter again in July 2013 for an addendum opinion to clarify the examiner's previous opinion.  The addendum opinion was completed in September 2013.  

The Board first asked this examiner to clarify his notation of there being a history of diagnoses of allergic rhinitis and chronic sinusitis.  The examiner explained that he provided notation for chronic sinusitis because there were previous records in the Veteran's claims file that mention chronic sinusitis.  However, the examiner explained again that he was not able to confirm any past diagnoses of chronic sinusitis because the evidence suggested otherwise.  Specifically, the examiner noted that the Veteran directly denied ever having symptoms of purulent nasal discharge, facial pain, fever, or anything that might lead the examiner to consider an infection of the paranasal sinuses as the diagnosis.  This fact is corroborated by the Veteran's denial of purulent nasal discharge in his September 2010 and November 2001 examinations.  

The Board's July 2013 remand directives also specified that the January 2013 examiner should determine which respiratory disorder, if any, required a use of Ampicillin and Augmentin during or after service, as the evidence of record suggested their use during and after service.  The examiner supplied that the use of antibiotics does not prove a diagnosis, as "the prescription of antibiotics does not mean that they were necessarily indicated."  

The Board also required the examiner to explain whether the Veteran's preexisting sinus condition increased in severity beyond its normal progression during the Veteran's active military service, explaining the Veteran's hearing testimony that he first started experiencing pressure behind his eyes and headaches during service.  In answer, the examiner cited to the Veteran's exposure to the allergens in his hometown before and after service, and how the Veteran's then current symptoms of allergic rhinitis were evidence that they were a result of exposure to those local allergens.  Further, the examiner opined that the "natural course of allergic rhinitis is for symptoms to progress and worsen after each subsequent exposure to an allergen.  However, the Veteran's allergic rhinitis did not increase in severity beyond the normal progression" during service.  

The Board finds that the January 2013 examination and September 2013 addendum are the most probative evidence as to whether the Veteran's sinus condition preexisted service, and if so, whether it was permanently worsened beyond its natural progression during service.  Madden v. Gober, 125 F3d 1477, 1481 (Fed. Cir. 1997).  The opinion supported the diagnoses and assertions with detailed and adequate rationale, and as such, is afforded great probative value.  The examiner gathered a detailed history from the Veteran and from his claims file, examined diagnostic tests, and based his findings on the results of the tests and gathered history.  Nieves-Rodgriguez, 22 Vet. App. 295, 303 (2008).  See also Stefl v. Nicholson, 21 Vet. App. 120, 123-24 (2007) (explaining that an opinion is adequate where it includes a detailed description of the disability, takes into consideration the relevant history of the disability, and is supported by an analysis that the Board can weigh against other evidence).  

The evidence of record shows that the Veteran had allergic rhinitis prior to his entry into service.  However, there was no increase in the underlying severity of the preexisting allergic rhinitis.  At his entry examination, the Veteran stated that he had congestion in his sinuses every six months.  His service treatment records reflect sinus symptoms at a similar frequency.  Additionally, the January 2013 VA examination and September 2013 opinion reject with adequate rationale that the Veteran's allergic rhinitis increased in severity beyond the normal progression and the Board finds that this these opinions constitute clear and unmistakable evidence that there was no increase in severity of the Veteran's pre-existing sinus condition beyond its normal progression.  

As such, the presumption of aggravation is not applicable.  Accordingly, the Board finds that the claim of entitlement to service connection for allergic rhinitis must be denied.  


ORDER

Service connection for a respiratory disorder, to include allergic rhinitis and chronic sinusitis, is denied.  




____________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


